Title: To James Madison from John Kilbourn, 24 August 1812
From: Kilbourn, John
To: Madison, James


May it please yours [sic] Excellency; Sir,
Worthington, Ohio, 24th Aug. 1812.
I take the liberty, although, personally, a total stranger, of writing this communication. Dr. E. Tiffin, esqr. can inform you more particularly of me.
The western mail has this moment arrived, and brought the following letter without name. The following is a literal copy from the original now before me.
“August 16th 1812.
Fort Detroit Surrendered to Major Genl. Brock Commanding his Brittanic Majesty’s forces in Upper Canada. Gen. Hull the American commandant marched out at 12 o clock with his army unarmed, prisoners of war and in tears at the perfidy of their Genl. The 4th. Article of the capitulation is, (viz) By Genl. Hulls desire a Detachment of the Ohio Troops now under march are considered Prisoners of War. He has politely agreed that those who are at home are at liberty to avail themselves of freedom if they cannot find a leader better disposed to sell them cheaper than he is.
Urbanna August 22nd. m. the express arrived yesterday morning—Capt. Brush this morning & most of his company.”
I do not write this letter because I suppose that the substance of the intelligence would not be transmitted previous to the arrival of this; but to give some more particular information of the sentiments of the people generally, which you might not so fully be informed of by the superior commanding officers. The militia in all the interior and western parts of Ohio are risen en masse, to march to the north and west. I shall march in 30 minute with the usual habilliments of a privat soldier, but am somewhat fearful, not of the enemy, but that my corporeal abilities will not enable me long to endure the necessary fatigue of a camp, on account of my having been, for a few years, disused to manual labor. But I shall march and assist in my country’s defence, so long as my physical powers will permit: until an army of 10 or 12 thousand men can be formed in our rear. Such an army, we country politicians deem necessary.
Col. Cass, now a prisoner, I think would be as popular a commander in chief as we could have, of the new army: if popular opinion was to be observed.
Private letters from the 1st. army, soon after their arrival in Canaday, hinted at what is now talked of openly, and said that “all was not going right.”
My haste must be my apology, for the careless manner in which this letter is written; and in the mean time, attribute sir, my presumption in thu⟨s⟩ abruptly addressing you to no improper motive.
There are a number of other particulars, which might be mentioned; but I presume that these now communicated will not be unacceptably received. With great esteem for your character and political sentiments, on many accounts, I am sir your most obedient humble servant
John Kilbourn
